 
Exhibit 10.1
LAURUS MASTER FUND, LTD.
c/o Laurus Capital Management, LLC
335 Madison Avenue, 10th Floor
New York, New York 10017


January 18, 2008


New Century Energy Corp.
5851 San Felipe, Suite 775
Houston, TX 770
Attention:  President


Re:  Amendment of $9,500,000 Note


Ladies and Gentlemen:
 
Reference is made to (a) the Securities Purchase Agreement dated as of June 30,
2005 by and between New Century Energy Corp. (the “Company”) and Laurus Master
Fund, Ltd. (“Laurus”) (as amended, restated, modified and/or supplemented from
time to time, the “June 2005 Laurus/Company SPA”); (b) the Securities Purchase
Agreement dated as of September 19, 2005 by and between the Company and Laurus
(as amended, restated, modified and/or supplemented from time to time, the
“September 2005 Laurus/Company SPA”); (c) the Securities Purchase Agreement
dated as of December 28, 2006 by and between the Company and Laurus (as amended,
restated, modified and/or supplemented from time to time, the “December 2006
Laurus/Company SPA,” and collectively with the June 2005 Laurus/Company SPA and
the September 2005 Laurus/Company SPA, the “Laurus/Company SPAs”); and (d) the
Securities Purchase Agreement dated as of November 30, 2007 by and among the
Company, LV Administrative Services, Inc., as agent (“LV”), Valens U.S. SPV I,
LLC (“Valens U.S.”) and Valens Offshore SPV II, Corp. (“Valens Offshore II”) (as
amended, restated, modified and/or supplemented from time to time, the “November
2007 LV/Company SPA,” and collectively with the Laurus/Company SPAs, the
“Existing Company SPAs”).
 
Reference is also made to (a) the Securities Purchase Agreement dated as of
April 28, 2006 by and between Gulf Coast Oil Corporation (“Gulf Coast”) and
Laurus (as amended, restated, modified and/or supplemented from time to time,
the “April 2006 Laurus/Gulf Coast SPA”); (b) the Securities Purchase Agreement
dated as of June 30, 2006 by and between Gulf Coast and Laurus (as amended,
restated, modified and/or supplemented from time to time, the “June 2006
Laurus/Gulf Coast SPA,” and collectively with the April 2006 Laurus/Gulf Coast
SPA, the “Laurus/Gulf Coast SPAs”); and (c) the Securities Purchase Agreement
dated as of November 20, 2007 by and among Gulf Coast, LV, as agent, Valens U.S.
and Valens Offshore II (as amended, restated, modified and or supplemented from
time to time, the “November 2007 LV/Gulf Coast SPA,” and collectively with the
Laurus/Gulf Coast SPAs and the Existing Company SPAs, the “Existing SPAs”).
 
Reference is further made to the fact that pursuant to one or more instruments
of assignment, Laurus assigned a portion of its interest in the Laurus/Company
SPAs, the Laurus/Gulf Coast SPAs, the Related Agreements (as defined in the
Laurus/Company SPAs andthe Laurus/Gulf Coast SPAs) and in the collateral
security therefor to Valens U.S., PSource Structured Debt Limited (“PSource”),
Promethean Industries, Inc. (“Promethean”) and Valens Offshore SPV I, Ltd.
(“Valens Offshore Ltd.,” and collectively with Valens U.S., PSource and
Promethean, the “Laurus Assignees”).
 

--------------------------------------------------------------------------------


The Company has requested that Laurus and the applicable Laurus Assignees agree
to an extension of the Maturity Date under and as defined in that certain Third
Amended and Restated Secured Term Note executed on July 10, 2007 to be effective
as of September 19, 2005 from the Company in favor of Laurus in the original
principal amount of $9,500,000 (as amended, restated, modified and/or
supplemented from time to time, the “9,500,000 Note”) and Laurus and the
applicable Laurus Assignees have agreed to do so (subject to the terms hereof)
on the conditions that the Company enter into this letter agreement and Gulf
Coast and Century Resources, Inc. execute the Reaffirmation attached hereto.
 
In consideration of the foregoing and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Company hereby
agrees to, and acknowledges, the following:
 
1.       The occurrence of an Event of Default under and as defined in any
Existing SPA or under and as defined in any Related Agreement (as defined in
each Existing SPA) shall constitute an Event of Default under each Existing SPA
and each Related Agreement (as defined in each Existing SPA).
 
2.       The $9,500,000 Note is amended by deleting the date “December 31, 2007”
referenced in the first paragraph thereof and replacing such date with “June 30,
2008.”
 
3.       From and after the execution and delivery hereof by the parties hereto,
this letter shall constitute a Related Agreement for all purposes of each
Existing SPA and the Related Agreements (as defined in each Existing SPA).
 
Except as specifically set forth herein, the Existing SPAs and the Related
Agreements (as defined in each Existing SPA) (collectively, the “Existing
Agreements”) shall remain in full force and effect, and are hereby ratified and
confirmed.  The execution, delivery and effectiveness of this letter agreement
shall not operate as a waiver of any right, power or remedy of Laurus, the
Laurus Assignees, LV or any Creditor Party (as defined in each Existing
Agreement where defined), nor constitute a waiver of any provision of any of the
Existing Agreements, except to the extent expressly provided for herein.  This
letter agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns and shall be governed by and
construed in accordance with the laws of the State of New York.



--------------------------------------------------------------------------------


 
This letter agreement may be executed by the parties hereto in one or more
counterparts, each of which shall be deemed an original and all of which when
taken together shall constitute one and the same agreement.  Any signature
delivered by a party by facsimile or electronic transmission shall be deemed to
be an original signature hereto.

     
Very truly yours,
 

LAURUS MASTER FUND, LTD.
         
By: Laurus Capital Management, LLC
 
       as Investment Manager
 
 
 
By: /s/ Patrick Regan 
  Name: Patrick Regan    Title: Senior Marketing Director       

VALENS U.S. SPV I, LLC
 

By: VALENS CAPITAL MANAGEMENT, LLC, its investment manager
     
By: /s/ Patrick Regan
 
Name: Patrick Regan
 
Title:  Authorized Signatory
     

VALENS OFFSHORE SPV I, LTD.
 

By:  VALENS CAPITAL MANAGEMENT, LLC, its investment manager
     
By: /s/ Patrick Regan
 
Name: Patrick Regan
 
Title:  Authorized Signatory

 



--------------------------------------------------------------------------------


CONSENTED AND AGREED TO THIS 20TH DAY OF JANUARY, 2008:



 
NEW CENTURY ENERGY CORP.


By: /s/ Edward R. DeStefano
Name: Edward R. DeStefano
Title: President
       

 
REAFFIRMATION
 
The undersigned hereby acknowledges and consents to the terms and conditions of
the foregoing letter agreement and confirms and agrees that each Existing
Agreement to which it is a party remains in full force and effect in accordance
with its terms and is hereby reaffirmed and ratified by the undersigned, and the
undersigned hereby confirms that the representations and warranties contained in
each Existing Agreement to which it is a party are (before and after giving
effect to this letter agreement) true and correct.  The undersigned further
agree that the occurrence of an Event of Default under and as defined in any
Existing SPA or under and as defined in any Related Agreement (as defined in
each Existing SPA) shall constitute an Event of Default under each Existing SPA
and each Related Agreement (as defined in each Existing SPA).


GULF COAST OIL CORPORATION


By: /s/ Edward R. DeStefano
Name: Edward R. DeStefano
Title: President
Date: January 20, 2008
CENTURY RESOURCES, INC.


By: /s/ Edward R. DeStefano
Name: Edward R. DeStefano
Title: President
Date: January 20, 2008


 
 
 

--------------------------------------------------------------------------------

